UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 17-1505


RAYKISHA MORRISON,

                        Plaintiff - Appellant,

                v.

RESOURCE MANAGEMENT CONCEPTS,

                        Defendant - Appellee.

------------------------------

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                        Amicus Supporting Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:16-cv-00651-GCM)


Submitted: August 31, 2017                                Decided: September 14, 2017


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Raykisha Morrison, Appellant Pro Se. James L. Lee, Deputy General Counsel, Jennifer
S. Goldstein, Associate General Counsel, Elizabeth E. Theran, Acting Assistant General
Counsel, Paul D. Ramshaw, EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, Washington, D.C., for Amicus supporting Appellant. Gregory Wenzl
Brown, Kristi Lyn Gavalier, Eric Richard Martinson, BROWN LAW LLP, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Raykisha Morrison appeals the district court’s order dismissing her employment

discrimination suit.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Morrison v. Resource

Mgmt. Concepts, No. 3:16-cv-00651-GCM (W.D.N.C. Mar. 21, 2017).                We deny

Morrison’s motions to appoint counsel, to supplement the record, and to seal.        We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3